TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 22, 2013



                                     NO. 03-13-00475-CR


                              Thomas Lee Fernandez, Appellant

                                                v.

                                 The State of Texas, Appellee




          APPEAL FROM 427TH DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND FIELD
              DISMISSED -- OPINION BY JUSTICE PEMBERTON




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that the appeal should be dismissed: it is

ORDERED, ADJUDGED and DECREED by the Court that the appeal be dismissed in

accordance with the opinion of this Court; and it appearing that the appellant is indigent and

unable to pay costs, that no adjudication as to costs be made; and that this decision be certified

below for observance.